Citation Nr: 0405464	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-15 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1981 and from February 1982 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran reports subjective symptoms of intermittent 
throbbing headaches, intermittent blurred vision, and 
numbness in the right leg.

3.  The veteran's hypertensive heart disease is manifested by 
symptoms of shortness of breath on exertion, fatigue, and 
mild left ventricular hypertrophy with an ejection fraction 
greater than 50 percent.

4.  The evidence indicates the manifestations of the 
veteran's hypertensive heart disease do not include symptoms 
of congestive heart failure, angina, dizziness, or syncope.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 30 percent for hypertensive heart disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.74.104, Diagnostic Codes 7007 and 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board notes the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the June 2002 rating decision, the October 2002 Statement of 
the Case (SOC), and the February 2003 Supplemental SOC, the 
RO provided the appellant with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the appellant dated in August 2003 that advised him of what 
the responsibilities of the VA and the claimant are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not identified any 
pertinent evidence other than recent inpatient treatment at 
VA Medical Center at Reno, Nevada.  Review of the record 
indicates the RO has obtained VA inpatient and outpatient 
records.  In regard to processing deadlines, the RO advised 
the appellant to send all requested information or evidence 
in support of her claim within 30 days and further advised 
that if the information or evidence was not received within 
that time, the claim would be decided based only on the 
evidence already in the claims file and any VA examinations 
or medical opinions.  The 30-day deadline is in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  

The Board observes that the development letter was sent over 
one year after the RO adjudicated the veteran's claim.  
However, there is no indication of prejudice.  In this 
regard, as noted earlier, the veteran identified only the VA 
as a provider of relevant treatment.  In response to the 
veteran's filing, the RO sent he veteran multiple VA Form(s) 
21-4142 (Authorization for Release of Information) and VA 
Form 21-4138 in April 2002 for the purpose of identifying and 
obtaining medical evidence with the development letter of 
August 2003.   The veteran did not provide any additional 
information.  The RO enclosed additional release forms with 
the development letter of August 2003.  Again, the veteran 
did not provide any additional information or identify any 
additional evidence.  In light of the RO's efforts, the Board 
concludes that every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (hypertensive heart disease), 
as 30 percent disabling.  

Under Diagnostic Code 7007 (hypertensive heart disease, a 30 
percent evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.

When there is more than one episode of congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is warranted.

A 100 percent evaluation is assigned for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

38 C.F.R. § 7007 (2003).

Under Diagnostic Code 7101 (hypertensive vascular disease) a 
40 percent evaluation is warranted when diastolic pressure is 
predominately 120 or more.  An evaluation of 60 percent is 
assigned when diastolic pressure is predominately 130 or 
more.  38 C.F.R. § 7101 (2003).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2003).
  
VA outpatient records show the veteran was seen in July 2000 
for hypertension.  He reported he had been feeling quite well 
at present, but he was aware that his blood pressure had not 
been controlled.  Blood pressure was 224/130.  Pressure 
reading was 180/120 in early January 2002.  The following day 
blood pressure was 147/104.  The veteran presented a few 
weeks later in January, complaining of a throbbing headache.  
He was admitted and blood pressure was measured at 207/124 
the afternoon of admission.  Medical history indicated normal 
blood pressure ranges between 180 and 117 diastolic.  The 
veteran was treated intravenously with medications and his 
headache was relieved.  Blood pressure also decreased from 
186/117 to 173/104.   A blood pressure check in early 
February was 196/112.  Two weeks later blood pressure was 
measured at 188/125 in the left arm and 208/124 in the right 
arm on a follow-up visit two weeks later.  One week later 
blood pressure was 171/95 in the left arm and 200/98 in the 
right arm.  After resting five minutes, a recheck showed 
165/98 in the left arm and 160/100 in the right.  A few weeks 
later in March, blood pressure was 228/178.  The veteran 
reported he felt fine and attributed his elevated blood 
pressure to a cappuccino he had and some trauma to his dog.  
He denied chest pain, shortness of breath, or dyspnea on 
exertion.  Approximately one week later, the veteran's blood 
pressure was 139/82.  

The veteran underwent a compensation and pension physical 
examination (C&P exam) in May 2002.  Medical history 
indicates hypertension was diagnosed in the late 1980's.  
After leaving the military, the veteran was treated with 
anti-hypertensive medications for four to five years.  In 
1995, he was diagnosed with a left adrenal aldosterone 
secreting adenoma, which he had surgically removed.  The 
veteran continued to have hypertension.  Review of medical 
records indicates elevated blood pressure in January 2000 to 
224/130.  On a follow-up visit in January 2002, the veteran 
was no longer on medication and his blood pressure was 
147/104.  Chest x-ray was interpreted to show minor cardiac 
enlargement.  In late January 2002, the veteran was admitted 
to a VA medical center (VAMC) with complaints of severe 
headache and hypertension.  An EKG (electrocardiogram) showed 
possible mild ischemic changes, but isoenzymes were negative.  
Blood pressure was 186/117 and 173/104 on anti-hypertensive 
medications.  An echocardiogram showed mild left ventricular 
hypertrophy with an ejection fraction of 55 percent and some 
mild mitral valve regurgitation.  Blood pressure in March 
2002 was measure at 228/178 then rechecked at 218/118.  
Medications were changed at that time.

The veteran's current complaints were headaches when his 
blood pressure runs very high.  His blood pressure runs in 
the high 160's systolic and 110-120 diastolic.  He denies 
chest pain, but does complain of shortness of breath with 
walking more than two blocks and occasional blurry vision.  
He also reported possible side effects from his anti-
hypertensive medication, including decreased sexual drive, 
fatigue, and a dry mouth in the morning.  He also reported he 
currently works as a bartender and experiences fatigue from 
standing.  Physical examination revealed 186/118 blood 
pressure in the right arm and 184/120 blood pressure in the 
left.  There was no peripheral edema.  Feet and hands were 
pink, warm, and dry with brisk capillary refill.  The 
veteran's distal radial, dorsalis pedis, and posterior tibial 
pulses were strong and palpable.

 VA outpatient records show blood pressure in mid-July 2002 
was 202/116.  Physical examination was significant for 
cardiac gallops. There was no significant swelling.  The 
veteran's blood pressure log showed daily blood pressures in 
the morning of 222/116, 222/121, 222/122, 197/112, 180/108, 
175/105, 161/116, and 155/112.  Afternoon blood pressures 
were 224/116, 194/122, 234/129, and 199/103.  The veteran 
returned to the clinic in December 2002.  The veteran 
reported intermittent headache, intermittent blurry vision, 
and numbness in the right leg on occasion.  Physical 
examination revealed mild edema on the legs.  His blood 
pressure at that time was 184/101.  The assessment was severe 
essential hypertension with a very low end-organ 
involvement-basically normal heart on echocardiogram.  The 
veteran was seen again in mid-January 2003.  The veteran 
reported that he had been feeling better.  Physical 
examination of his heart and lungs were unremarkable.  
Extremities showed only a trace of edema.   Blood pressure 
was 167/106.  


II.  Analysis

Review of the record indicates an increased evaluation under 
Diagnostic Code 7101 is not warranted.  The evidence reflects 
approximately 34 blood pressure readings in VA outpatient 
records and examination reports between January 2000 and 
January 2003.  Only four blood pressure readings, or 
approximately 1 in 9 show a diastolic pressure of 130 or 
more. Approximately 12 of the 34 blood pressure readings 
reveal diastolic pressure of 120 or more.  This is 
approximately one out of every three readings.  The remainder 
of the readings has diastolic pressure of less than 120.  
Clearly, the readings of 120 or 130 or more do not 
predominate the veteran's blood pressure readings, as is 
required for ratings of 40 or 60 percent respectively.  
Consequently, the Board finds the criteria for either a 40 
percent or a 60 percent evaluation under Diagnostic Code 7101 
is not warranted.  The evidence against the claim is 
overwhelmingly against the claim.  Accordingly, reasonable 
doubt is not for application.

The evidence indicates that the veteran's service connected 
hypertensive heart disease does not substantiate an increased 
evaluation under Diagnostic Code 7007.  VA outpatient records 
fail to show the veteran has ever been diagnosed with 
congestive heart failure.  VA outpatient records indicate he 
denied chest pain, shortness of breath, or dyspnea on 
exertion in March 2002.  In May 2002, the veteran only 
endorsed symptoms of shortness of breath after walking over 
two blocks and fatigue from standing, but he continued to 
deny chest pain.  Review of the records does not reveal any 
findings of angina, dizziness, or syncope.  And although 
there is a current diagnosis of left ventricular dysfunction, 
it is described as mild with an ejection fraction of 55 
percent.  The criteria for a 60 percent evaluation call for 
an ejection fraction of 30 to 50 percent, while a 100 percent 
evaluation requires an ejection fraction of less than 30 
percent.  Consequently, the preponderance of the evidence is 
against an increased evaluation under Diagnostic Code 7007.


ORDER

An increased evaluation for hypertensive heart disease in 
excess of 30 percent is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



